Exhibit 10.28

 

AMENDMENT TO LEASE AGREEMENT
[Congressional]

 

THIS AMENDMENT TO LEASE AGREEMENT (“Amendment”) is made and entered into
effective as of the       day of March, 2005 (the “Effective Date”) by and
between Eugene M. Kornblum and Helen H. Kornblum (hereinafter collectively
referred to as “Landlord”) and ST, LOUIS MUSIC, INC., a corporation, existing
under the laws of the State of Missouri (hereinafter referred to as “Tenant”).

 

RECITALS:

 

A.                                                Landlord and Tenant entered
into that certain Lease Agreement (“Lease”) dated as of September 12,1990, for
land and all appurtenances, buildings and improvements located thereon situated
in the County of St. Louis, State of Missouri as more particularly described in
the Lease.

 

B.                                                  Landlord and Tenant now wish
to amend the Lease as set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing Recitals, the mutual covenants
and obligations contained herein and for other good and valuable consideration,
the receipt and adequacy of which is hereby acknowledged and confessed, Landlord
and Tenant agree as follows:

 

1.                                                    All capitalized terms used
and not otherwise defined herein shall have the meaning ascribed to them in the
Lease. In the event of any conflict or inconsistency between this Amendment and
the Lease, this Amendment shall control.

 

2.                                                    The ending date of the
term of the Lease as described in Paragraph 2 of the Lease is hereby extended to
and shall be February 29,2008, unless sooner terminated pursuant to other
provisions of the Lease, in addition, Tenant shall have no further renewal or
extension options and any such rights in the Lease are deleted.

 

3.                                                    Paragraph 3 of the Lease
is hereby stricken in its entirety and replaced with the following language:

 

“3.                                Use of the Premises. Tenant shall be entitled
to have and to hold the Premises, subject to the conditions herein contained,
for any use permitted by law. Landlord and Tenant shall comply with, and shall
maintain the Premises in compliance with, all laws and all requirements of all
governmental authorities applicable to the Premises and to the use thereof, and
shall maintain the Premises in compliance with the requirements of the insurance
companies providing the insurance required by subparagraph (b)(3) of Paragraph 4
below.”

 

4.                                                    Paragraph 5 of the Lease
is hereby stricken in its entirety and replaced with the following language:

 

“5.                                Maintenance, Repairs, Alterations and
Restorations.

 

(a)                   Tenant shall, at its sole cost and expense, maintain and
care for the building and improvements located on the Premises, including
landscaped areas, roadways and the parking areas, except as otherwise provided
in subparagraph (b) below. Tenant shall, at its sole cost and expense, maintain
and care for the Interiors of the building and improvements, including all
plumbing, heating, air conditioning, electrical and sewer systems devices and
installations. Tenant agrees to keep the Premises free from any nuisance or
filth upon or adjacent thereto, Except as otherwise

 

--------------------------------------------------------------------------------


 

provided in subparagraph (b) below, all repairs and alterations deemed necessary
to the exterior and interior of the buildings and improvements located on the
Premises shall be made or constructed by Tenant with the consent of Landlord;
and all repairs, alterations, restorations, buildings and other improvements so
made or constructed shall remain as or become, as the case may be, a part of the
realty.

 

(b)                  Landlord shall conduct all structural maintenance and
repairs to the foundation, the exterior walls and the roof of the building as
may be required for the preservation, protection or restoration of the Premises,
unless any such maintenance and/or repair is required as a result of damage
caused by the gross negligence or willful acts and/or omissions of Tenant, its
employees or invitees, on or after the Effective Date. Landlord shall also
conduct all maintenance and repairs to the Premises that are required as a
result of damage caused prior to the Effective Date, and shall perform any such
alterations to the Premises as are required by law, except and to the extent
such alterations are so required due to improvements or intended improvements to
the Premises by Tenant.

 

(c)                   All repairs, alterations, restorations, buildings and
other improvements made or constructed to or on the Premises shall be performed
by the responsible party in a good and workmanlike manner, shall be pursued by
the responsible party with due diligence until the Premises will again be fit
for occupancy of Tenant, or until said construction shall be reasonably deemed
completed by Landlord, and shall be performed in conformity with all applicable
laws, ordinances, rules and regulations. Tenant shall not, under any
circumstances, allow or permit any lien for labor and material to attach to the
Premises.

 

(d)                         Subject to paragraph 6(b) below, Tenant shall pay
for all costs and expenses incurred by Tenant arising out of Tenant’s
obligations to make the repairs,, alterations or restorations described in
subparagraph (a) above. Landlord shall also pay for all costs and expenses
incurred by Landlord arising out of Landlord’s obligations to make the repairs,
alterations or restorations described in subparagraph (b) above.”

 

5.                                                    Paragraph 6 of the Lease
is hereby stricken in its entirety and replaced with the following language:

 

“6.                                              Indemnification.

 

(a)                                        Tenant agrees that it will protect,
indemnify and save Landlord harmless from and against any penalty, damage or
charge imposed for any violation of any law or ordinance by Tenant, its agents,
employees or anyone acting on behalf of Tenant. Tenant further agrees that it
will protect, indemnify and save Landlord harmless from and against any and all
claims, suits, demands, causes of action, costs and liabilities arising from
Tenant’s use of the Premises on or after the Effective Date, or from any act
permitted, or any omission to act, in or about the Premises by Tenant or its
employees or invitees on or after the Effective Date, or from any breach or
default by Tenant of this Lease, except to the extent caused by Landlord’s
negligence or willful misconduct.

 

(b)                                       Landlord agrees that it will protect,
indemnify and save Tenant harmless from and against any and all claims, suits,
demands, causes of action, costs and liabilities arising from any breach or
default by Landlord of this Lease, except to the extent caused by Tenant’s
negligence or willful misconduct, Landlord further agrees that

 

2

--------------------------------------------------------------------------------


 

it will protect, indemnify and save Tenant harmless from and against any and all
claims, suits, demands, causes of action, costs and liabilities associated with,
related to, or arising out of (i) the maintenance and repair of the roof,
including without limitation any removal, disposal or other remediation required
by law with respect to any asbestos containing materials (“ACMs”) or presumed
ACMs that may be present in the roof; (ii) any underground storage tanks that
may be or have been present on the Premises; and (iii) without limitation to
item (i) above, the presence of any ACMs or presumed ACMs on the Promises;
provided, however that Landlord shall have no such indemnification obligation
with respect to any remediation, maintenance, encapsulation, removal, disposal,
labeling or other actions with respect to any ACMs, presumed ACMs or underground
storage tanks except to the extent such action is required under applicable
laws.”

 

5.                                                    Paragraph 8 of the Lease
is hereby stricken in its entirety and replaced with the following language:

 

“8.                                              Destruction and Eminent Domain.

 

(a)                                        Should the entire area of the
Premises, or such portion thereof as to interfere materially with or curtail the
operations of Tenant’s business for a period in excess of sixty (60) days, be
destroyed by fire or other cause or be acquired or taken by condemnation by any
public or quasi-public authority or under the power of eminent domain, this
Lease may, at the option of Tenant, be terminated and of no further force and
effect from and after the date of such total destruction or the effective date
of the taking by such public or quasi-public authority. Tenant shall have no
interest in nor shall it share in any insurance proceeds or condemnation award
received by Landlord for the Premises.

 

(b)                                       Should only a portion of the Premises
be so destroyed, acquired or condemned, and the portion thus destroyed or taken
be of such an amount as not to interfere materially with or curtail the
operations of Tenant’s business for a period in excess of sixty (60) days, then
this Lease shall continue in full force and effect as to the portion not so
destroyed or taken with a reduction in the fixed annual rent proportionate to
the area of the Premises so destroyed or taken for a period up to, but not
exceeding, six (6) months, provided that Landlord has in force business
interruption insurance payable to the lender of any indebtedness of Landlord
which is secured by the premises in an amount sufficient to pay the debt service
on such indebtedness during the period of rent reduction. The parties shall make
all of the repairs and improvements deemed necessary in order to restore the
Premises to its original condition and shall perform, pursue and complete said
repairs and improvements in accordance with the terms and provisions of
Paragraph 5 above. The costs and expenses incurred by Tenant in making said
repairs and improvements shall be paid for by Tenant and shall be reimbursed by
Landlord, but only to the extent paid for by the insurance proceeds or
condemnation award received by Landlord. Upon completion of said repairs and
improvements in accordance with and as determined by the terms and provisions of
Paragraph 5 above, the fixed annual rent, if reduced under the terms of this
subparagraph (b), shall be increased to the amount set forth in Paragraph 4.”

 

(c)                                               The fact of whether such
destruction, acquisition or condemnation has materially interfered with or
curtailed the operations of Tenant’s business for a period in excess of sixty
(60) days shall be determined by the mutual decision of Landlord and Tenant. If

 

3

--------------------------------------------------------------------------------


 

Landlord and Tenant cannot agree as to whether such destruction, acquisition or
condemnation has materially interfered with or curtailed the operations of
Tenant’s business for a period in excess of sixty (60) days, the fact shall be
determined by arbitration in accordance with and as provided by the Missouri
Uniform Arbitration Act, Section 435.350 et. seq. R.S. Mo. 1994.”

 

6.                                                    Paragraph 9 of the Lease
is hereby stricken in its entirety and replaced with the following language:

 

“9.                                              Default.

 

(a)                                 In the event that Tenant shall fail to pay
any installment of rent within ten (10) days from the date that the same shall
become due hereunder or shall fail to pay any insurance premiums or taxes and
assessments within ten (10) days after written notice from Landlord that the
same shall be due, or in the event that Tenant shall fail in the observance of
performance of any of the other terms, conditions and provisions of this Lease
for more than thirty (30) days after written notice of such default shall have
been mailed to Tenant (provided, however, that if Tenant shall promptly proceed
to correct such failure upon notice thereof then said thirty (30) day period if
insufficient, shall be extended for such reasonable time as may be necessary),
or in the event that Tenant shall be adjudicated insolvent or bankrupt pursuant
to the provisions of any state or federal insolvency or bankruptcy act, or if
Tenant shall make a general assignment for the benefit of creditors, or if a
receiver of the property of Tenant shall be appointed and such appointment shall
not be vacated within 120 days after it is made, or if Tenant shall allow or
permit any lien for labor or material to attach to the Premises, then Landlord,
besides other rights or remedies Landlord may have, shall have the immediate
right to pursue any one or more of the following remedies without notice or
demand whatsoever, which remedies are cumulative and not alternative;

 

(i)                                           Landlord shall have the right to
remedy or attempt to remedy any default of Tenant, and in so doing to make any
payments due or alleged to be due by Tenant to third parties and to enter upon
the Premises to do any work or other things therein, and in such event all
reasonable expenses of Landlord in remedying or attempting to remedy such
default shall be payable by Tenant to Landlord on demand. All sums so paid by
Landlord and all expenses in connection therewith, shall bear interest thereon
at the rate of fifteen percent (15%) per annum or the highest legal rate if less
and if not otherwise demanded by Landlord shall be deemed additional rent;

 

(ii)                                        Landlord shall have the right to
terminate this Lease or terminate Tenant’s right to possession of the Premises
without terminating this Lease forthwith by leaving upon the Premises or by
affixing to on entrance door to the Premises notice terminating the Lease or
possession. Upon the giving by the Landlord of a notice in writing terminating
this Lease or terminating Tenant’s right to possession of the Premises, Tenant
shall remain liable for and shall pay on demand by Landlord (A) the full amount
of all Rent which accrues or which would have accrued until the date on which
this Lease would have expired had termination not occurred, and any and all
damages and expenses incurred by Landlord in re-entering and repossessing the
Premises in making good any default of Tenant, in making any alterations,
remodeling or new tenant finish to the Premises, and any and all expenses which
the Landlord may incur during the occupancy of any new tenant, legs (B) the net
proceeds of any re-letting of the Premises which has occurred at the time of the
aforesaid demand by Landlord to Tenant. Landlord shall be

 

4

--------------------------------------------------------------------------------


 

entitled to any excess with no credit to Tenant. Landlord may, in its sole,
discretion, make demand on Tenant as aforesaid on any one or more occasions, and
any suit brought by Landlord to enforce collection of such difference for any
subsequent month or months. Tenant’s liability shall survive the institution of
summary proceedings and the issuance of any warrant hereunder; and

 

(iii)                                     Landlord shall have the right of
injunction and the right to invoke any other remedy allowed at law or in equity,
and mention in this Lease of any particular remedy shall not preclude Landlord
from any other remedy at law or in equity.

 

(b)                                In the event that Tenant shall fail in the
observance of performance of any of the terms, conditions or provisions of this
Lease, including but not limited to payments or money to Landlord or any other
person or entity, and Landlord engages the services of an attorney to enforce
such terms, conditions or provisions, then and in such event, Landlord shall be
entitled to recover from Tenant the entire cost of collection or other
enforcement, including reasonable attorneys’ fees, which if not otherwise
demanded by Landlord shall be deemed additional rent hereunder. In the event
that Landlord shall fail in the observance or performance of any of the terms,
conditions or provision of this Lease on its part to be performed, and Tenant
engages the services of an attorney to enforce such terms, conditions or
provisions, then and in such event, Tenant shall be entitled to recover from
Landlord the entire cost of enforcement, including reasonable attorneys’ fees.”

 

6.                                                    There is herby added to
the Lease a new Paragraph 13, which reads in its entirety as follows:

 

13.                                Limitation of Liability. Tenant agrees that
it shall look solely to Landlord’s estate and interest in the Premises (or the
proceeds thereof) for the satisfaction of any right of Tenant for the collection
of a judgment or other judicial process requiring the payment of money by
Landlord. No other properly or assets of Landlord, its partners, its joint
venturers or any officers, directors or employees of any of the foregoing, shall
be subject to any enforcement procedures for the satisfaction of any of Tenant’s
rights and remedies under or as to: (i) the Lease, (ii) the relationship of
Landlord and Tenant under this Lease or under law, (iii) Tenant’s use and
occupancy of the Premises, or (iv) any other liability of Landlord to Tenant.
This provision shall not be deemed, construed or interpreted to be or constitute
an agreement, express or implied, between Landlord and Tenant that Landlord’s
interest hereunder and in the Premises shall be subject to any equitable lien or
other similar lien or charge. From and after the due date upon which Landlord
shall convey the Premises to another party, Landlord shall be released from its
obligations hereunder, provided that such third party shall assume all
obligations of Landlord as set forth herein.

 

7.                                                    There is hereby added to
the Lease a new paragraph 14, which reads in its entirety as follows:

 

“14.                          Landlord Agreement. Landlord hereby agrees to
execute and deliver to Tenant, contemporaneously with this Lease, that form of
Landlord Agreement attached hereto as Exhibit A.”

 

8.                                                    There is hereby added to
the Lease a new paragraph 15, which reads in its entirety as follows:

 

5

--------------------------------------------------------------------------------


 

“15.      Miscellaneous.

 

(a)             Tenant shall maintain during the term of this Lease the
insurance coverages referenced in paragraph 4(b)(3).

 

(b)            The terms and provisions of the Lease shall be binding upon and
inure to the benefit of the parties hereto and their respective heirs,
successors, assigns and personal representatives provided, however, that no
assignment by, from, through or under Tenant in violation of any provisions
hereof shall vest in such assignee any right, title or interest whatsoever.

 

(c)             Tenant may not record this Lease or a Memorandum or other notice
of this Lease without Landlord’s prior written consent, which consent shall not
be unreasonably conditioned, delayed or withhold.

 

(d)            This Lease may not be modified or amended except by a written
instrument executed by both Landlord and Tenant. This Lease shall be governed by
and interpreted pursuant to the laws of the State of Missouri.

 

(e)             The invalidity of one or more of the provisions of this Lease
shall not cause the invalidity of the remainder of this Lease.

 

(f)               In the event that either party hereto shall bring legal action
against the other party, then the prevailing party shall be entitled to
reimbursement from the other party for all expenses thus incurred, including a
reasonable attorney’s fee.

 

(g)            The captions or other headings of any sections of this Lease are
inserted for convenience only and shall not be considered in construing the
provision hereof if any question of intent should arise.

 

(h)            All rights and remedies of Landlord herein enumerated shall be
cumulative and shall not be construed to exclude any other remedies allowed at
law or in equity, whether or not specified herein. The failure of Landlord to
insist in any one or more cases upon the strict performance of any of the
provisions of this Lease or to exercise any option under this Lease shall not be
construed as a waiver or a relinquishment for the future of any such provision,
and one or more waivers of any breach of any provision shall not be construed as
a waiver of any subsequent breach of the same. The receipt and acceptance by
Landlord of any partial payment under this Lease shall not be deemed a waiver of
such breach or an accord and satisfaction.”

 

9.                                                    This Amendment shall be
binding upon and inure to the benefit of Landlord and Tenant and their heirs,
successors and assigns. The terms and provisions set forth in this Amendment
shall modify and supersede all inconsistent terms and provisions set forth in
the Lease and except as expressly modified and superseded by this Amendment, the
terms and provisions of the Lease are ratified and confirmed and shall continue
in full force and effect. Landlord and Tenant acknowledge and agree that the
Lease as amended hereby shall continue to be legal, valid, binding and
enforceable in accordance with its terms. This Amendment may be executed in
multiple and facsimile counterparts each of which shall be deemed to be an
original and together shall constitute one instrument. This Amendment shall be
governed by and construed in accordance with the laws of the State of Missouri.

 

6

--------------------------------------------------------------------------------


 

LEASE AGREEMENT

 

LEASE AGREEMENT, made and entered into as of the 12th day of September, 1990, by
and between Eugene M. Kornblum and Helen H. Kornblum (hereinafter collectively
referred to as “Landlord”), and St. Louis Music, Inc., a corporation existing
under the laws of the State of Missouri (hereinafter referred to as “Tenant”).

 

1.                            Description of Premises.

 

Landlord, for and in consideration of the rents, covenants and agreements
hereinafter mentioned and hereby agreed to be paid, kept and performed by
Tenant, has leased and by these presents does lease unto Tenant the parcel of
land described in Exhibit 1 attached hereto and made a part hereof, together
with all appurtenances, buildings and improvements located thereon, and situated
in the County of St. Louis, State of Missouri (hereinafter referred to as the
“Premises”). This lease shall be subject to that certain lease dated October 12,
1989 by and between Borman Congressional Partners, a Missouri partnership, as
Lessor, and Gerard Packaging Systems, Inc., as Lessee (the “Gerard Lease”). The
Gerard Lease was assigned by Borman Congressional Partners to Tenant upon
Tenant’s acquisition of the Premises pursuant to an Assignment and Assumption
Agreement dated May 4, 1990, and further assigned by Tenant to Landlord upon
Landlord’s acquisition of the Premises pursuant to an Assignment and Assumption
Agreement dated September 10, 1990.

 

2.                            Lease Term.

 

This lease (hereinafter referred to as the “Lease”) shall commence on the 1st
day of November, 1990, and shall end on the 31st day of October, 2005, unless
sooner terminated pursuant to other provisions of this Lease.

 

3.                            Use of Premises.

 

Tenant shall be entitled to have and to hold the Premises, subject to the
conditions herein contained, for the purposes of manufacturing, storage,
warehousing, shipping and office center and for any other use permitted by law.
Tenant shall comply with, and shall maintain the Premises in compliance with,
all laws and all requirements of all governmental authorities applicable to the
Premises and to the use thereof, and shall maintain the Premises in compliance
with the requirements of the insurance companies providing the insurance
required by subparagraph (b) (3) of Paragraph 4 below.

 

4.                            Rental.

 

(a)             As fixed annual rent Tenant shall pay directly to Landlord, or
to such other person as Landlord designates, without previous demand therefor,
the sum of One Hundred Thousand Dollars ($100,000.00) per year, payable in equal
monthly installments of

 

1

--------------------------------------------------------------------------------


 

Eight Thousand Three Hundred Thirty-Three and 33/100 Dollars ($8,333.33) in
advance on the first day of each and every month during the term of this Lease.

 

(b)            As additional rental during the term of this Lease, Tenant shall
fully pay all costs and charges in connection with or arising out of the
following:

 

(1)                          All taxes, assessments and other governmental
charges levied, during the term hereof, on the Premises or any part thereof,
including, but not limited to, all general and special assessments, sewer taxes,
water licenses, and any other taxes, penalties, fines, interests and costs
imposed upon or against the Premises or against any of the personal property
placed upon the Premises;

 

(2)                          All electricity, water, sewer use, gas, costs of
operation of heating and air conditioning and other utilities used on the
Premises during the full term of this Lease;

 

(3)                          All insurance premiums for the following described
insurance required to be maintained on the Premises by Tenant, in the name of
Landlord or such other person or entity as Landlord may designate:

 

(A)                                    Insurance for all risks of direct
physical loss or damage to the Premises (subject to standard policy exclusions)
in an amount representing the full replacement costs of the improvements located
on the Premises, in insurance companies approved by Landlord and authorized to
do business in the state of Missouri; and

 

(B)                                      Insurance for public liability
coverage, protecting both Landlord and Tenant against any and all claims for
personal injury, loss of life or damage to property sustained or claimed to have
been sustained in, on or about the Premises or the building, improvements and
appurtenances located thereon or upon the adjoining sidewalks, streets or
alleyways. Such insurance shall be in such amounts and contain such coverages as
Landlord may reasonably require; and

 

(C)                                      A certificate or certificates of the
insurers that such insurance is in force and effect shall be deposited with
Landlord and shall contain an undertaking by the respective insurers that the
insurance policies shall not be canceled or modified adversely to the interests
of Landlord without at least thirty (30) days’ prior notice to Landlord. Prior
to the expiration of any such policy, Tenant shall furnish Landlord with
evidence satisfactory to Landlord that the policy has been renewed or replaced
or is no longer required by this Lease.

 

(4)                          All other expenses and charges which shall be
incurred or shall be required in connection with the possession,

 

2

--------------------------------------------------------------------------------


 

occupation, operation, alteration, maintenance, repair, protection, preservation
and use of the Premises, it being intended that this Lease shall be a net net
lease to Landlord and that, except as is otherwise specifically provided for
herein, Landlord shall have no cost or expense in connection with the Premises
subleased hereunder.

 

5.                            Maintenance, Repairs, Alterations and
Restorations.

 

(a)             Tenant shall make all structural repairs and alterations to the
foundation, exterior walls and roof of the building and improvements located on
the Premises as way be required for the preservation, protection or restoration
of the Premises, unless any such repair or alteration is required as a result of
damage caused by the acts of Landlord, its employees or invitees.

 

(b)            Tenant shall, at its sole cost and expense, maintain and care for
the building and improvements located on the Premises, including landscaped
areas, roadways and the parking areas. Tenant shall, at its sole cost and
expense, maintain and care for the interiors of the building and improvements,
including all plumbing, heating, air conditioning, electrical and sewer systems,
devices and installations. Tenant agrees to keep the Premises free from any
nuisance or filth upon or adjacent thereto. Except as otherwise provided in
subparagraph (a) above, all repairs and alterations deemed necessary to the
exterior and interior of the buildings and improvements located on the Premises
shall be made or constructed by Tenant with the consent of Landlord; and all
repairs, alterations, restorations, buildings and other improvements so made or
constructed shall remain as or become, as the case may be, a part of the realty.
All repairs, alterations, restorations, buildings and other improvements made or
constructed by Tenant to or on the Premises shall be performed by Tenant in a
good and workmanlike manner, shall be pursued by Tenant with due diligence until
the Premises will again be fit for occupancy by Tenant, or until said
construction shall be deemed completed by Landlord, and shall be performed in
conformity with all applicable laws, ordinances, rules and regulations. Tenant
shall not, under any circumstances, allow or permit any lien for labor and
material to attach to the Premises.

 

(c)             Tenant shall pay for all costs and expenses incurred by Tenant
arising out of Tenant’s obligations to make the repairs, alterations or
restorations described in subparagraphs (a) and (b) above.

 

6.                            Indemnification.

 

Tenant agrees that it will protect, indemnify and save Landlord harmless from
and against any penalty, damage or charge imposed for any violation of any law
or ordinance by Tenant, its agents, employees or anyone acting on behalf of
Tenant. Tenant further agrees that it will protect, indemnify and save Landlord
harmless from and against any and all claims, suits, demands and

 

3

--------------------------------------------------------------------------------


 

causes of action of any nature whatsoever, and any expense incident to the
defense thereof, for personal injury, loss of life or damage to property
sustained or alleged to have been sustained upon, about or adjacent to the
Premises.

 

7.                            Damage to Person or Property.

 

Landlord shall not be liable to Tenant or any other person or corporation,
including Tenant’s employees, for any damage to their person or property caused
by water, rain, snow, frost, fire, storm and accidents, or by breakage,
stoppage or leakage of water, gas, heating and sewer pipes, air conditioning
units or plumbing upon about or adjacent to the Premises.

 

8.                            Destruction and Eminent Domain.

 

(a)             Should the entire area of the Premises, or such portion thereof
as to interfere materially with or curtail the operations of Tenant’s business
for a period in excess of sixty (60) days, be destroyed by fire or other cause
or be acquired or taken by condemnation by any public or quasi-public authority
or under the power of eminent domain, and should all indebtednesses of Landlord
to all lenders which are secured by the Premises, be paid in full, this Lease
may, at the option of Tenant, be terminated, and of no further force and effect
from and after the date of such total destruction or the effective date of the
taking by such public or quasi-public authority. Tenant shall have no interest
in nor shall it share in any insurance proceeds or condemnation award received
by Landlord for the Premises.

 

(b)            Should only a portion of the Premises be so destroyed, acquired
or condemned, and the portion thus destroyed or taken be of such an amount as
not to interfere materially with or curtail the operations of Tenant’s business
for a period in excess of sixty (60) days, or should all indebtednesses of
Landlord to all lenders which are secured by the Premises not be paid in full,
then, and in either of such events, this Lease shall continue in full force and
effect as to the portion not so destroyed or taken with a reduction in the fixed
annual rent proportionate to the area of the Premises so destroyed or taken for
a period up to, but not exceeding, six (6) months, provided that Landlord has in
force business interruption insurance payable to the lender of any indebtedness
of Landlord which is secured by the premises in an amount sufficient to pay the
debt service on such indebtedness during the period of rent reduction. Tenant
shall make all of the repairs and improvements deemed necessary in order to
restore the Premises to its original condition and shall perform, pursue and
complete said repairs and improvements in accordance with the terms and
provisions of subparagraph (b) of Paragraph 5 above. The costs and expenses
incurred by Tenant in making said repairs and improvements shall be paid for by
Tenant and shall be reimbursed by Landlord, but only to the extent paid for by
the insurance proceeds or condemnation award received by Landlord. Upon
completion of said repairs and improvements in accordance with and as determined
by

 

4

--------------------------------------------------------------------------------


 

the terms and provisions of subparagraph (b) of Paragraph 5 above, the fixed
annual rent, if reduced under the terms of this subparagraph (b), shall be
increased to the amount set forth in Paragraph 4.

 

(c)             The fact of whether such destruction, acquisition or
condemnation has materially interfered with or curtailed the operations of
Tenant’s business for a period in excess of sixty (60) days shall be determined
by the mutual decision of Landlord and Tenant. If Landlord and Tenant cannot
agree as to whether such destruction, acquisition or condemnation has materially
interfered with or curtailed the operations of Tenant’s business for a period in
excess of sixty (60) days, the fact shall be determined by arbitration in
accordance with and as provided by the Missouri Uniform Arbitration Act,
Section 435.350 et seq., R.S.Mo. 1980.

 

9.                            Default.

 

(a)             In the event that Tenant shall fail to pay any installment of
rent within ten (10) days from the date that the same shall become due hereunder
or shall fail to pay any Insurance premiums or taxes and assessments within ten
(10) days after written notice from Landlord that the same shall be due, or in
the event that Tenant shall fail in the observance or performance of any of the
other terms, conditions and provisions of this Lease for more than thirty (30)
days after written notice of such default shall have been mailed to Tenant
(provided, however, that if Tenant shall promptly proceed to correct such
failure upon notice thereof then said thirty (30) day period if insufficient,
shall be extended for such reasonable time as may be necessary), or in the event
that Tenant shall be adjudicated insolvent or bankrupt pursuant to the
provisions of any state or federal insolvency or bankruptcy act, or if Tenant
shall make a general assignment for the benefit of creditors, or if a receiver
of the property of Tenant shall be appointed and such appointment shall not be
vacated within 120 days after it is made, or if Tenant shall allow or permit any
lien for labor or material to attach to the Premises, then Landlord, besides
other rights or remedies Landlord may have, shall have the immediate right to
reenter the Premises and remove all persons and property from the Premises, all
without service of notice or resort to legal process and without being deemed
guilty of trespass or becoming liable for any loss or damage which may be
occasioned thereby.

 

(b)            Should Landlord elect to reenter the Premises, as herein
provided, or should Landlord take possession pursuant to Legal proceedings or
pursuant to any notice provided by law, Landlord may either terminate this Lease
or may, from time to time without terminating this Lease, make such alterations
and repairs as may be necessary in order to relet the Premises and relet the
Premises or any part thereof as the agent for and in the name of Tenant, for
such term or terms (which may be for a term extending beyond the term of this
Lease) and at such rental or rentals and upon such other terms and conditions as
Landlord in Landlord’s sole

 

5

--------------------------------------------------------------------------------


 

discretion may deem advisable. Upon each such reletting, all rentals received by
Landlord shall be applied first to the payment of any indebtedness other than
fixed annual rent due hereunder from Tenant to Landlord; second, to the payment
of any costs and expenses of such reletting, including brokerage fees,
attorneys’ fees and costs of such alterations and repairs; third, to the payment
of such fixed annual rent under the terms of this Lease, due and unpaid; and the
residue, if any, shall be held by Landlord and applied in payment of future
required payments under the terms of this Lease as the same may become due and
payable. If such rentals received from such reletting during any month be less
than the required payments to be paid during that month by Tenant under the
terms of this Lease, Tenant shall pay any such deficiency to Landlord.

 

(c)             No such reentry or taking possession of the Premises by Landlord
shall be construed as an election on Landlord’s part to terminate this Lease
unless a written notice of such intention be given to Tenant or unless the
termination thereof by decreed by a court of competent jurisdiction.
Notwithstanding any such reletting without termination, Landlord may at any time
thereafter elect to terminate this Lease for such previous breach. Should
Landlord at any time terminate this Lease for any breach, then in addition to
any other remedies Landlord may have, Landlord may recover from Tenant all
damages Landlord may incur by reason of such breach, including the cost of
recovering the Premises and reasonable attorneys’ fees, all of which amounts
shall be immediately due and payable from Tenant to Landlord.

 

(d)            In the event that Tenant shall fail in the observance or
performance of any of the terms, conditions or provisions of this Lease,
including but not limited to payments of money to Landlord or any other person
or entity, and Landlord engages the services of an attorney to enforce such
terms, conditions or provisions, then and in such event, Landlord shall be
entitled to recover from Tenant the entire cost of collection or other
enforcement, including reasonable attorneys’ fees. In the event that Landlord
shall fail in the observance or performance of any of the terms, conditions or
provisions of this Lease on its part to be performed, and Tenant engages the
services of an attorney to enforce such terms, conditions or provisions, then
and in such event, Tenant shall be entitled to recover from Landlord the entire
cost of enforcement, including reasonable attorneys’ fees.

 

10.                      Assignment and Subletting.

 

Tenant shall not transfer, assign or sublease this Lease or its interest
hereunder, nor permit the same to be transferred or assigned by operation of law
without the consent of Landlord, which consent shall not be unreasonably
withheld by Landlord. No transfer or assignment by Tenant of this Lease or its
interest hereunder and no subletting by Tenant of the Premises or any portion
thereof shall operate to release Tenant from the

 

6

--------------------------------------------------------------------------------


 

fulfillment on Tenant’s part of its obligations under this Lease, nor affect
Landlord’s right to exercise any of Landlord’s rights or remedies hereunder,
without the consent of or notice to any assignee or sublessee.

 

11.                      Waiver and Severability.

 

(a)             No waiver of any forfeiture, by acceptance of rent or otherwise,
shall waive any subsequent cause of forfeiture or breach of any condition of
this Lease; nor shall any consent when applicable by Landlord to any assignment
or subletting of the Premises, or any part thereof, be held to waive or release
any assignee or sublessee from any of the foregoing conditions or covenants as
against him or them; but every such assignee and sublessee shall be expressly
subject thereto.

 

(b)            If any term, covenant or condition of this Lease, or the
application thereof to any person or circumstance shall, to any extent, be
invalid or unenforceable, the remainder of this Lease, or the application of
such term, covenant or condition of this Lease, shall be valid and be enforced
to the fullest extent permitted by law.

 

12.                      Notices; Amendment.

 

(a)                       Any notices to be given by Landlord or Tenant to each
other for any purpose connected with this Lease or otherwise, shall be in
writing and deemed to have been properly given if served personally or if sent
by United states registered or certified mail, return receipt request, to the
following address of Landlord and Tenant, respectively, or to such other persons
and addresses as Landlord and Tenant may from time to time designate:

 

Landlord:

Eugene M. Kornblum and Helen H. Kornblum

 

7736 W. Biltmore

 

Clayton, Missouri 63105

 

 

Tenant:

St. Louis Music, Inc.

 

1400 Ferguson Avenue

 

St. Louis, Missouri 63133

 

(b)                      So long as Century Life of America (“Century”) holds
any security interest in or deed of trust encumbering the Premises, this lease
shall not be amended without the prior written consent of Century.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly executed this Lease as of the day and
year first above written.

 

THIS CONTRACT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
THE PARTIES.

 

 

Landlord:

 

 

 

 

 

/s/ Eugene M. Kornblum

 

 

Eugene M. Kornblum

 

 

 

 

 

/s/ Helen H. Kornblum

 

 

Helen H. Kornblum

 

 

 

 

 

Tenant:

 

 

 

ST. LOUIS MUSIC, INC.

 

 

 

 

 

By:

/s/ Eugene M. Kornblum

 

 

Title:

President

 

 

8

--------------------------------------------------------------------------------


 

EXHIBIT 1

 

Lot 9 of West Plains Industrial Park Plat No. 3, according to the plat thereof
recorded in Plat Book 137 Page 81 of the St. Louis County Records.

 

9

--------------------------------------------------------------------------------